Citation Nr: 0903937	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-34 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1973 and had subsequent periods of service in the Army 
National Guard until June 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

The Board notes that the veteran also initiated an appeal 
with respect to the issues of entitlement to service 
connection for residuals of a forehead injury, bilateral arm 
disability, and bilateral leg disability.  In the November 
2007 substantive appeal, however, he limited his appeal to 
the issue listed on the title page.  Although supplemental 
statements of the case dated in March 2008 and June 2008 
addressed the issues of entitlement to service connection for 
residuals of a forehead injury, bilateral arm disability, and 
bilateral leg disability, the veteran confirmed at the 
November 2008 videoconference hearing before the undersigned 
Veterans Law Judge that he is not seeking appellate review 
with respect to those issues.  A transcript of that 
proceeding is of record.


REMAND

The veteran contends that service connection is warranted for 
residuals of a back injury that he sustained in service.  At 
the hearing, the veteran testified that he injured his back 
in November 1969 when he was struck by an aircraft while 
crossing a runway.  He testified that he has experienced back 
pain since that in-service injury and that he has sustained 
no other trauma to his back since that time.  The veteran 
also submitted statements from fellow soldiers who witnessed 
this incident and the veteran's recovery.

Service treatment records confirm that the veteran was struck 
by an aircraft while walking across a runway in November 1969 
and that he was hospitalized until December 1969.  These 
records note that black marks were observed on the veteran's 
back and that these marks appeared to have been produced by 
the tires of the aircraft rubbing against his back.

The post-service medical evidence of record confirms that the 
veteran currently has low back disability.  An April 2005 
private treatment record reflects the veteran's complaint of 
back pain, and a private June 2007 X-ray study revealed 
apparent old fractures involving the transverse processes on 
the left side of his back.

The veteran was afforded a VA examination in March 2008 to 
determine the nature and etiology of any currently present 
back disability, but the examiner concluded that she was 
unable to relate the veteran's back disability to service 
without resorting to mere speculation.  She noted that the 
veteran's April 2005 complaints of back pain appeared to be 
more consistent with muscle strain than with longstanding 
residuals of fracture.  She also noted that there was no 
medical evidence demonstrating the presence of a back 
disability between the in-service injury and the June 2007 X-
ray study.

The Board has not found this opinion to be adequate because 
the examiner did not specifically address the relationship 
between the transverse process fractures revealed by the June 
2007 X-ray study, the veteran's current complaints of back 
pain, and his documented in-service back injury.  Moreover, 
the Board finds that the veteran's hearing testimony 
concerning the fact that he has experienced back pain since 
sustaining an in-service back injury is credible.  The Board, 
therefore, finds that a new VA examination is necessary to 
determine the nature and etiology of any currently present 
residuals of a back injury.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate to determine the nature and 
etiology of any currently present back 
abnormalities.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated tests and 
studies should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect 
to each currently present back disorder 
as to whether there is a 50 percent or 
better probability that the disorder 
etiologically related to service.  The 
examiner should assume for the purpose 
of making this determination that the 
veteran's statements concerning his 
injury and symptomatology are credible.  
The rationale for all opinions expressed 
should be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for back disability 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

